Citation Nr: 1611409	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for gouty arthritis of the left ankle.

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to an increased rating for a bilateral hearing disability.  

6.  Entitlement to a compensable rating for residuals of a vasectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958, September 1958 to July 1962, and August 1962 to September 1985.   

This appeal comes before the Board of Veterans' Appeals Board from January 2008 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  In April 2014, the Board remanded the application to reopen and a claim for service connection for tinnitus.  The tinnitus claim was resolved by a September 2014 rating decision that awarded service connection for tinnitus.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The application to reopen and claims for service connection for sleep apnea and a right hip disability are addressed in the REMAND section that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's alcohol abuse is primary; no other psychiatric disorder has been present during the period of the claim.

2.  The Veteran's hearing impairment is not worse than level III in the right ear or level II in the left ear.  

3.  The vasectomy has not resulted in genitourinary dysfunction, pain, scarring that is tender, deep, unstable, or nonlinear and has not required medical care.

 
CONCLUSIONS OF LAW

1.  The criteria for service connection of a psychiatric disability have not been met.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2015).  

2.  The criteria for a rating in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria  for a compensable rating for residuals of vasectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b Diagnostic Code 7525 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the psychiatric disability claim and residuals of vasectomy claim, the Veteran was provided all required notice in letters sent in November 2010 and April 2011, prior to the initial adjudication of the claims.  

Regarding the hearing loss disability claim, the record reflects that the Veteran was provided all required notice in letters mailed in July 2011 and June 2013.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the service treatment records (STRs), VA treatment records, and the post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Regarding the psychiatric disability claim, the Veteran was afforded an appropriate VA examination, and a probative determination as to whether the Veteran has PTSD has been obtained.  The Veteran has alleged that the examination was cursory in that it was only approximately 30 minutes to cover his entire life.  The examiner reviewed the claims file and reported the Veteran's history and all necessary findings, however, and there is no indication that any necessary testing was not performed.  The Board notes that a November 2012 VA treatment record indicates that reevaluation was needed to determine whether the Veteran had PTSD based on histories of flashbacks and nightmares.  The Veteran did not report flashbacks during the 2011 VA examination; he did report nightmares, which the record indicates were of a mild/below threshold severity.  Even assuming an increase in reexperiencing symptoms, notably flashbacks and nightmares, after the 2011 VA examination, the Board finds there is no prejudice in deciding the claim.  The 2011 examiner's determination that the Veteran did not have PTSD was not based on a failure to meet Criterion B, which contemplates reexperiencing symptoms, but a failure to meet Criterion C, which contemplates avoidance/numbing symptoms.  As discussed below, the evidence does not suggest that Criterion C is met.  Furthermore, the Board notes that in January and May 2014 the Veteran reported that he did not want to any more "physicals" or "visits to support his claims."  The Board interprets this statement as an indication that the Veteran does not want any additional examinations.  As such, the Board finds a remand for examination is not appropriate.  Cf. 38 C.F.R. § 3.655.  

Regarding the increased rating claims, the Veteran has been afforded appropriate VA examinations to determine the nature and severity of his hearing loss disability and residuals of vasectomy, most recently in 2011.  The Veteran has asserted that his examinations were inadequate.  The Veteran has not pointed to any specific error in the testing or reported functional impact of either condition, however, and the examination records contain all findings necessary to rate each disability, to include the functional impact of the Veteran's hearing loss disability.  The evidence does not indicate that any of the testing was inaccurate or improperly conducted.  To the extent the May 2011 examiner erroneously noted that 1981 was the Veteran's year of discharge and that there was no claim for tinnitus, the Board finds no prejudice results since there is no indication of error that could affect the rating of the hearing loss disability.  Thus, the Board finds the examination reports are adequate.  

In 2012, the Veteran reported that his hearing loss disability had increased in severity.  The Veteran subsequently indicated that he did not wish to attend any additional examinations, however.  See January and May 2014 statements.  As such, the Board finds a remand for examination is not appropriate.  Cf. 38 C.F.R. § 3.655.  

Accordingly, the Board will address the merits of the appellant's claims. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Service Connection

A. Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training but no compensation will be paid if the disability is a result of abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2015).

The law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

B.  Analysis

The Veteran claims that he has PTSD due to his service in the Republic of Vietnam.  He essentially asserts that during this service, he participated in combat operations and witnessed causalities.  He and his spouse report that his personality changed after his service in Vietnam.  

VA has conceded the Veteran's exposure to stressors while on active duty based on his verified service in Vietnam.  See January 2012 rating decision.

Service treatment records are negative for evidence of any psychiatric disorder, and examination records reveal normal clinical evaluation of the psychiatric system and negative histories as to excessive worry or depression, frequent trouble sleeping, or  nervous trouble.

PTSD and depression screens in May 2008, May 2009, and May 2010 were negative for PTSD and depression.  

An August 2011 VA examination record reveals the examiner's determination that although the Veteran reported stressors that met Criterion A for a diagnosis of PTSD, and reported symptoms that met Criteria B and D, the Veteran did not meet the criteria for a diagnosis of PTSD.  Notably, the record indicates that the Veteran did not meet Criterion C:  persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicated by three or more of the listed symptoms.  The examiner marked that the Veteran only met one of the listed symptoms, namely efforts to avoid thoughts, feelings, or conversations associated with the trauma.  The examiner explained that the Veteran's histories did not suggest difficulty recalling important details from traumatic experiences, anhedonia, detachment, restricted range of affect, or sense of foreshortened future.  

A November 2012 VA treatment record lists an assessment of "PTSD: needs reevaluation has nightmares."  The record adds that a mental health consultation was needed for PTSD based on histories of nightmares and flashbacks.  Subsequent records do not reveal a diagnosis of PTSD or the results of a mental health evaluation.  

Upon consideration of the evidence, the Board finds service connection is not warranted for PTSD.  Initially, the Board finds the preponderance of the evidence shows that the Veteran has not had PTSD.  After examination and review of the record, the 2011 VA examiner determined that the Veteran does not meet the full diagnostic criteria for PTSD.  The Board finds the determination is highly probative because the examination record indicates why the diagnostic criteria are not met, namely Criterion C was not satisfied.  There is no probative countervailing evidence.  Although the record includes an "assessment" of PTSD in November 2012, the assessment specifies that an evaluation was needed to determine whether the Veteran had PTSD.  The Board finds the request for evaluation indicates that the "assessment" was not a definitive diagnosis of PTSD.  As such, the Board finds the probative value of the "assessment" is outweighed by the VA examiner's determination that the Veteran did not have PTSD, particularly because the "assessment" was not based on a history or finding of a Criterion C symptom.   

Although the appellant might believe that he has PTSD, the record does not suggest the appellant, who is a layperson, is competent to make such a diagnosis.  The Veteran is competent to report his symptoms.  The Board has reviewed the Veteran statements, and those of his wife, but has not found evidence suggestive of at least three of the symptoms listed in Criterion C.  Thus, the Board finds service connection is not warranted for PTSD.  

The Board finds service connection is also not warranted for a psychiatric disability other than PTSD.  The only probative Axis 1 diagnosis of record is alcohol abuse.  There is no indication that the alcohol abuse is secondary to or a symptom of service-connected disability.  Therefore, service connection may not be granted for the alcohol abuse.

Accordingly, service connection is not warranted for a psychiatric disability.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

IV.  Increased Rating

A.  General Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.31 (2015).

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected hearing loss disability and residuals of vasectomy.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings.


Hearing Loss Disability

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. § 4.85(c).  

Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment [pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 or more decibels at 2000 Hz], the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average.  38 C.F.R. § 4.86.

A February 2011 VA audiometric evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
65
75
LEFT
40
45
55
60
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.  The VA audiometric findings reflect level II in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A May 2011 VA examination record reveals the Veteran's history of difficulty realizing people are talking to him if he is not wearing hearing aids and difficulty understanding speech on the phone.  The examiner determined that the Veteran's hearing loss would cause some significant communication difficulty in any situations, which should be at least partially overcome with the use of hearing aids.  The examiner added that the Veteran would have more difficulty in the presence of background noise.  The examiner indicated that hearing loss alone does not typically render an individual unable to obtain or maintain employment and noted that he Veteran reported that he did not stop working because of hearing loss.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
65
85
LEFT
30
35
50
60
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 86 percent in the left ear.  The VA audiometric findings reflect level III in the right ear and level II in the left ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

An August 2011 VA examination record reveals the Veteran's history of difficulty understanding speech in all environments and not realizing people are talking to him if not wearing hearing aids.  The examiner determined the hearing loss did not impact ordinary conditions of daily life, including ability to work.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
65
75
LEFT
30
35
50
55
70

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 84 percent in the left ear.  The VA audiometric findings reflect level II in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

None of the testing has demonstrated an exceptional pattern of hearing impairment.

The schedular criteria for a higher rating have not been met at any time during the appeal period.  In fact, the reliable and adequate examination results show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, none of his statements provides the specific information required for rating purposes. 

In reaching the foregoing decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Residuals of a Vasectomy

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. §4.115a.

Diagnostic Code 7525, which rates chronic epididymo-orchitis, states that the condition should be rated as urinary tract infection.  The rating criteria for urinary tract infection provide a 10 percent rating urinary tract infection that requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  38 C.F.R. § 4.115b.  
 
Initially, the Board notes that a January 2012 rating decision denied service connection for loss of use of a creative organ and special monthly compensation based on loss of use of a creative organ.  Although the Veteran appealed some issues decided in the January 2012 rating decision, the Veteran did not appeal the denials of service connection for loss of use of a creative organ and special monthly compensation.  As such, the Board will not consider the reported erectile dysfunction as it was considered in the aforementioned denials.  

A May 2011 VA examination record reveals the examiner's determination that there was no urinary abnormality or renal abnormality.  There were erectile dysfunction of unknown etiology and absence of ejaculation of unknown etiology.  There was also left scrotal hydrocele for more than 10 years which did not "bother" the Veteran.  Examination revealed scrotal contents without tenderness.  There was left scrotal swelling with hydrocele.  The right scrotum was normal in size and nontender.  The penis was atrophic, cryptic, and difficult to examine due to the pubic fat pad.  No penile discharge was present.  The scar from the vasectomy was very difficult to visualize due to the age and size of the scar.  The diagnoses were postoperative residuals of vasectomy, left scrotal hydrocele, and atrophic penis.  The examiner found the postoperative residuals of vasectomy did not limit the Veteran's daily function.  

A December 2011 VA examination record reveals the examiner's determination that there was no voiding dysfunction or urinary tract/kidney infection.  There was erectile dysfunction of unknown etiology.  Physical examination revealed a normal penis and epididymis and a hydrocele of the testicles.  There was no scar.  

After consideration of the evidence, the Board finds a compensable rating is not warranted as there is no probative evidence of a disabling residual of the in-service vasectomy.  Initially, the Board finds a compensable rating is not warranted under the rating criteria for genitourinary disabilities.  The evidence does not suggest that the vasectomy is associated with pain or genitourinary dysfunction, and there is no evidence, including history, that the status-post vasectomy has required medical management at any time during the period of the claim.  Although the Veteran has been noted to have hydrocele and was noted to have an atrophic penis in May 2011, these conditions have not been attributed to the vasectomy and the evidence does not suggest such a link.  In this regard, the Board notes that a vasectomy is performed on the vas deferens, not the penis, and the Veteran has not reported a history suggestive of atrophy or hydrocele contemporaneous with the vasectomy.  

A compensable rating is also not warranted by rating the status-post vasectomy under the rating criteria for scars.  The rating criteria for the skin provide compensable ratings for scars that are deep and nonlinear and affect at least 39 square centimeters (Diagnostic Code 7801); are superficial and nonlinear and affect at least 929 square centimeters (Diagnostic Code 7802); are unstable or painful (Diagnostic Code 7804); or limit function (Diagnostic Code 7805).  See 38 C.F.R. § 4.118.  The medical evidence indicates that the vasectomy has not resulted in scarring that is tender, unstable, or nonlinear, or that limits function.   

The schedular criteria for a higher rating have not been met at any time during the appeal period.  In reaching this determination, the Board has considered all potentially applicable diagnostic codes.  In this regard, the Board notes that although the Veteran has reported feeling a "loss" related to the vasectomy and loss of future children, the record does the suggest that he has a psychiatric disability associated with the vasectomy.  The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.




Other Considerations

The Board has considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

VA examination has noted no functional impairment due to the vasectomy, and the medical record reveals no associated symptom or impairment that could merit a compensable rating.  Regarding the hearing loss disability, the Veteran has stated that his hearing loss impedes his ability to communicate and to function.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  His hearing loss is manifested by difficulty hearing speech, and the examination records included the examiners' notations of the functional effects of the hearing loss disability on the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and impairment in the ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.





ORDER

Service connection for a psychiatric disability is denied.  

An increased rating for a hearing loss disability is denied.

A compensable rating for residuals of a vasectomy is denied.  


REMAND

In April 2014, the Board remanded the application to reopen because the RO had failed to adequately inform the Veteran of the basis for the prior denial of the claim and the type of evidence that would constitute new and material evidence to reopen the claim.  The record indicates that the previous claims were denied, most recently in November 2005, because although the record included findings and histories of gouty arthritis, the probative evidence did not indicate that the gouty arthritis was related to service.  

Although the Veteran was issued a notice letter in May 2014, the letter did not satisfy the Board's instructions.  Notably, the letter does not inform the Veteran of the basis for the prior denial of the claim.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal must again be remanded for compliance with the Board's remand directives. 

Regarding the claim for service connection for sleep apnea and a right hip disability, the Board finds medical opinions based on the current record would be beneficial.  With respect to the sleep apnea claim, the Board finds a medical opinion is needed to address the January 2010 medical notation that hypertension has been identified as being a frequent result of untreated sleep apnea/hypopnea syndrome and the evidence of hypertension in service.  With respect to the right hip disability claim, the Board finds a medical opinion is needed to address the Veteran's contention that his right hip disability is related to his service, notably his frequent flight status.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.  

2.  Afford the Veteran all required notice in response to his claim to reopen a claim for service connection for gouty arthritis of the left ankle.  

3.  All pertinent evidence of record should be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's sleep apnea is related to service.  The physician should provide an opinion whether there is a 50 percent or better probability that the sleep apnea originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must be provided, with consideration of the January 2010 medical report indicating that hypertension can be a symptom of untreated sleep apnea.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

The Veteran has indicated an unwillingness to report for medical examinations.  Another examination of the Veteran should only be scheduled if deemed necessary by the person providing the required opinion.  

4.  All pertinent evidence of record should be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's right hip disability is related to service.  The physician should provide an opinion as to whether there is a 50 percent or better probability that the right hip disability originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must be provided, with consideration of the Veteran's contention that his right hip disability is related to the rigors of service, particularly his flight service.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

The Veteran has indicated an unwillingness to report for medical examinations.  Another examination of the Veteran should only be scheduled if deemed necessary by the person providing the required opinion.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO/AMC.  See 38 USCA §§ 5109B, 7112 (West 2014).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


